DETAILED ACTION 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on December 10, 2020 has been entered.
Applicants' arguments, filed December 10, 2020, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. Claims 1, 3, 10-17, 19-21 are examined herein. A terminal disclaimer has been filed over co-pending Application No. 15/834,160. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112(b) - Indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor 

Claims 1, 3, 10-17 and 19-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which a joint inventor regards as the invention. Claim 1, as currently amended, recites “R2 is a repeat unit hydroxyethyl acrylate selected from hydroxyethyl acrylate (HEA), 2- hydroxypropyl acrylate, 4-hydroxybutyl acrylate, 2-Hydroxyethyl methacrylate, Hydroxypolyethoxy allyl ether, 3-Phenoxy 2 hydroxy propyl methacrylate, glycerol monomethyacrylate, N-(2-Hydroxypropyl)methacrylamide”. It is unclear how a “repeat unit hydroxyethylacrylate” can be something different from hydroxyethylacrylate (i.e. glycerol monomethyacrylate).  
The phrase “wherein the ratio of repeat units containing n-vinyl pyrrolidone to repeat units containing anionic monomers containing phosphorous is from about 30:50 to about 30:60”. This recitation is indefinite because the claims fail to specify whether the ratio is with regard to the claimed composition or the claimed copolymer. Examiner notes that the transition phrase “comprising” permits inclusion non-recited polymers and copolymers in to the composition.  Clarification is requested. 
Claims 3 and 10 are unclear as to the metes and bounds of the claims because they depend from canceled claim 2.  As such, they are considered incomplete. 


Claim Rejections - 35 USC § 102 - Anticipation
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 11, 13, 14, 17 and 19-21 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Charmot (WO 2005/027862 – provided via IDS dated 4/4/2019).
Charmot teaches a composition comprising water and a copolymer of 50% N-vinyl pyrrolidone and 50% vinylphosphonic acid (Example 2, Table 1, No. 23). The polymer is contained in the composition at 2 g/l (p.18, lines 18-19). The composition also contains Pluronic (surfactant) and is used to wash the oral cavity (i.e. mouthwash).  The copolymer has a molecular weight of about 80k (p.16, lines 18-19). 


Anticipation Remarks 
Applicants argue that Charmot does not teach “repeat units containing n-vinyl pyrrolidone to repeat units containing anionic monomers containing phosphorous is from about 30:50 to 30:60”. Applicants submit that the rejection should be withdrawn. 
Examiner disagrees. The specified limitation is interpreted under the broadest reasonable interpretation based on the use of “containing”, which is synonymous with “comprising”. See MPEP 2111.03(I).  As such, the claim permits any sequence of repeating units that contains an n-vinyl pyrrolidone and any sequence of repeating units 


Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


 Claims 1, 3, 10-13, 17 and 19-21 stand rejected under 35 U.S.C. 103 as being unpatentable over Angel (U.S. 2008/0200564). 
Angel teaches copolymers based on N-vinyl pyrrolidone and their use in oral care products such a toothpastes and mouthwashes [0078]. Suitable co-monomers include vinyl phosphonic acid [0049] and hydroxyethyl acrylate [0048]. These co-monomers are taught to be used at up to 5% [0047]. Monomer A is present at 70-95% and may include N-vinylpyrrolidone, N-vinylcaptolactam and other vinyllactams [0026-0028]. The composition may also contain a surfactant [0006]. The molecular weights of the copolymers may be from 30K-2M [0014]. 
While the co-monomers are taught as part of a list, arriving at the instant claims requires nothing more than selecting prior art elements according to known methods to yield predictable results. MPEP 2143. Further, it would have been prima facie obvious to one having ordinary skill in the art of formulating oral care products such as toothpastes to include fluoride in the toothpaste. Where the N-vinyl lactam is selected to be mixture of N-vinyl lactams with a small proportion being N-vinyl pyrrolidone, the N-.  

Claims 1, 3, 10-17 and 19-21 stand rejected under 35 U.S.C. 103 as being unpatentable over Angel (U.S. 2008/0200564) in view of Scott (U.S. 2006/0171907 – provided via IDS dated 12/12/2017). 
Angel is discussed above, but does not teach the addition of menthol. 
Scott teaches an oral care composition which comprises menthol as a flavoring agent [0083], thymol as a flavor oil and antimicrobial [0070], and fluoride as an anticaries agent [0051 and 0054]. 
It would have been prima facie obvious to one of ordinary skill in the art formulating the composition of Angel to include menthol or thymol and fluoride in order to provide flavor and protect against dental caries as taught by Scott. 

Claims 1, 3, 10-14, 16-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Charmot (WO 2005/027862 – provided via IDS dated 4/4/2019).
Charmot teaches a composition comprising water and a copolymer of 50% N-vinyl pyrrolidone and 50% vinylphosphonic acid (Example 2, Table 1, No.23). The polymer is contained in the composition at 2 g/l (p.18, lines 18-19). The composition also contains Pluronic® (surfactant) and is used to wash the oral cavity (i.e. mouthwash).  The copolymer has molecular weight of about 80k (p.16, lines 18-19). These polymers may contain N-vinyl pyrrolidone (VP) monomers and vinylphosphonic acid (VPA) 
It would have been prima facie obvious to one of ordinary skill in the art formulating the composition of Charmot choose from among the suitable components and predictably form an composition comprising a copolymer and an oral carrier. 

Claims 1, 3, 10-17 and 19-21 stand rejected under 35 U.S.C. 103 as being unpatentable over Charmot (WO 2005/027862 – provided via IDS dated 4/4/2019) in view of Scott (U.S. 2006/0171907 – provided via IDS dated 12/12/2017).
Charmot is discussed above, but does not teach the addition of menthol. 
Scott teaches an oral care composition which comprises menthol as a flavoring agent [0083], thymol as a flavor oil and antimicrobial [0070], and fluoride as an anticaries agent [0051 and 0054]. 
It would have been prima facie obvious to one of ordinary skill in the art formulating the composition of Charmot to include menthol or thymol in order to provide flavor as taught by Scott. 

Obviousness Remarks 
Applicants argue that Angel related to copolymers comprising 60-99% by weight of at least one monomer selected from the group consisting of N-vinyllactams, N-vinylamides and mixtures thereof. Applicants submit that Angel fails to teach a ratio of VP to AMP of about 30:50 to about 30:60. Applicants further submit that Scott fails to remedy the deficiencies of Angel because Scott fails to teach the VP:AMP ratio instantly recited. Thus, Applicants submit the rejection should be withdrawn. 
Examiner disagrees. As discussed above with regard to the anticipation rejection, when construed under the broadest reasonable interpretation standard set forth in MPEP 2111, the recitation of “repeat units containing n-vinyl pyrrolidone to repeat units containing anionic monomers containing phosphorous is from about 30:50 to 30:60” does not require the repeat units to be identical to other repeat units or for each repeat unit to contain N-vinyl pyrrolidone or phosphorous. Thus, Applicants appear to be arguing limitations which are not contained in the claims (i.e. a VP:AMP ratio of 30:50 to 30:60. Since the limitation Applicants allege is not met is not required by the instant claims, Applicants argument is unpersuasive.  

Applicants argue that Charmot fails to teach a ratio of VP to AMP of about 30:50 to about 30:60. Applicants further submit that Scott fails to remedy the deficiencies of Angel because Scott fails to teach the VP:AMP ratio instantly recited. Thus, Applicants submit the rejection should be withdrawn. 
Examiner disagrees. As discussed above, the claims are construed under the broadest reasonable interpretation. As such, the claims do not require a VP to AMP of prima facie obvious to pick from the suitable monomers and components taught by Charmot and predictably arrive at the instantly claimed subject matter. MPEP 2143 (I)(A). Accordingly, Applicants argument is unpersuasive and the obviousness rejections are maintained. 


Conclusion
No claims are allowed.  


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN at (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612